                           UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                CHARLOTTE DIVISION
  SNYDER’S-LANCE, INC. and                          )
  PRINCETON VANGUARD, LLC,                          )
                                                    )
                              Plaintiffs,           )
                                                    )            Case No. 3:17-CV-00652
         v.                                         )
  FRITO-LAY NORTH AMERICA,                          )
  INC.,                                             )
                                                    )
                              Defendant.            )

                           DECLARATION OF GARY PLUTCHOK

       I, Gary Plutchok, declare as follows:

       1.      I am over the age of 18 and competent to testify. I have personal knowledge of

the matters stated in this declaration and would testify truthfully to them if called upon to do so.


       2.      In November 2010, I submitted a declaration in connection with proceedings

before Trademark Trial and Appeal Board (“TTAB”). This declaration updates the information I

provided at that time.


       3.      I am the President of Happy Herman’s Food Company, Inc. d/b/a Snacktree

International (“Snacktree”), and Jetway Snacks LLC (“Jetway”). Both companies are leading

distributors of semi-perishable packaged snack foods, including, among other things, a variety of

salty snack foods like chips, crackers, and pretzels. Snacktree distributes foods to over 400

traditional food retailers throughout the Northeast, the largest of which is Whole Foods. Jetway

Snacks specializes in distribution to travel and hospitality retailers in locations like airports and

train stations, such as Hudson News and Faber News, and services nearly 600 outlets.




       Case 3:17-cv-00652-KDB-DSC Document 36 Filed 10/29/18 Page 1 of 3
Case 3:17-cv-00652-KDB-DSC Document 36 Filed 10/29/18 Page 2 of 3
                                  CERTIFICATE OF SERVICE

       I do certify that I electronically filed the foregoing with the Clerk of the Court using the

CM/ECF system, which will send notification of such filing to all counsel of record or interested

parties via the CM/ECF system.


       This 29th day of October, 2018.


                                                      ELLIS & WINTERS LLP

                                                      /s/ Jonathan D. Sasser
                                                      Jonathan D. Sasser
                                                      N.C. State Bar No. 10028
                                                      Alexander M. Pearce
                                                      N.C. State Bar No. 37208
                                                      Post Office Box 33550
                                                      Raleigh, North Carolina 27636
                                                      Telephone: (919) 865-7000
                                                      jon.sasser@elliswinters.com
                                                      alex.pearce@elliswinters.com


                                                      DEBEVOISE & PLIMPTON LLP
                                                      David H. Bernstein*
                                                      James J. Pastore*
                                                      Jared I. Kagan*
                                                      Michael C. McGregor*
                                                      919 Third Avenue
                                                      New York, New York 10022
                                                      Telephone: (212) 909-6696
                                                      dhbernstein@debevoise.com
                                                      jjpastore@debevoise.com
                                                      jikagan@debevoise.com
                                                      mcmcgregor@debevoise.com

                                                      Counsel for Plaintiffs Snyder’s-Lance, Inc.
                                                      and Princeton Vanguard, LLC

                                                      *admitted pro hac vice




      Case 3:17-cv-00652-KDB-DSC Document 36 Filed 10/29/18 Page 3 of 3
